Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 6-11-20 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election of Species A (Fig. 5), Species D (Fig. 6), Species F (Fig. 8), and Species K (Fig. 10B) in the reply filed on 8-30-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Taya (US 2015/0188429).
Regarding claim 8, Taya (Fig. 1 and 3) display apparatus (“image display function” discussed in [0029]), comprising:
a power interface (L1 and L2) comprising circuitry connected with an electronic apparatus (100);
a main circuit (1);
a power circuit (21) configured to:
turn on based on the display apparatus being in a first operating state (as seen in Fig. 3A, 21 is turned on) to supply a first driving power (V1) provided through the power interface to the main circuit (the 1.3V of V1 is provided to main circuit 1 via L1 and L2), and turn off based on the display apparatus being in a second operating state (eg. in “standby mode” as discussed in [0042], “main power-supply circuit 21 stops its operation”); and
a switching circuit (24) configured to turn off based on the display apparatus being in the first opening state (as seen in Fig. 3A, 24 is off) and to supply a second driving power (V2) provided through the power interface to the main circuit (the 0.9V of V2 is provided to main circuit 1 via L2 as seen in Fig. 3B) based on the display apparatus being in a second operating state (called a “standby mode” as discussed above and in [0042]).

Regarding claim 9, Taya discloses a display apparatus as discussed above, further comprising:
a communication interface (25) comprising communication circuitry connected with the electronic apparatus (as seen in Fig. 1), wherein the main circuit is configured to transmit information on an operating state of the display apparatus through the communication interface to the electronic apparatus through the communication interface (information on the operating state is transmit via signal CWS, discussed in [0031], “communication or standby specifying signal CWS which specifies one of a communication operation mode… and a standby mode”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taya in view of Shin (US 5,886,425).
Regarding claim 1, Taya (Fig. 1 and 3) discloses an electronic apparatus, comprising:
a power interface (L1 and L2) comprising circuitry (2) connected with a display apparatus (1, which has “image display function” as discussed in [0029]);
a first converter (21) comprising circuitry configured to convert an external power (battery B) to a first driving power (V1) based on a first ground (shown at the bottom of the battery in Fig. 1);
a second converter (22 and 24) comprising circuitry configured to convert the external power (from B) to a second driving power (V2), based on the ground (connected to the battery as discussed above), the second driving power having a voltage level less than a voltage level of the first driving power (V1 is 1.3V, while V2 is 0.9V, as discussed in [0035]); and
a switch (23) having one end connected to an output end of the first converter (the top end of 23 is connected to V1) and a second end connected to an output end of the second converter (the bottom end of 23 is connected to V2), wherein the switch is configured to be switched to supply one of the first driving power and the second driving power to the display apparatus through the power interface based on an operating state of the display apparatus (based on the operating state being either a “communication operation mode” or a “standby mode,” the CWS signal supplied to 25 controls the switch to output either 1.3V as seen in Fig. 3A, or 0.9V as seen in Fig. 3B).
However, Taya fails to teach or suggest wherein the second converter converts the external power to a second driving power “based on a second ground.”
Shin (Fig. 2) discloses an electronic apparatus, comprising:
a power interface (8) comprising circuitry connected with a display apparatus (for example, a “television” as discussed in column 1, line 11);
a first converter (5, called a “main power source circuit”) comprising circuitry configured to convert an external power (10) to a first driving power (“driving voltages necessary for an operation of a circuit” as discussed in column 2, lines 15-23) based on a first ground (40);
a second converter (7, called a “standby power circuit”) comprising circuitry configured to convert the external power (10) to a second driving power (called a “standby voltage” in column 2, line 27), based on a second ground (50); and
configured to supply one of the first driving power and the second driving power to the display apparatus through the power interface based on an operating state of the display apparatus (during the main operation state, the main power circuit 5 generates “various driving voltages necessary for an operation of a circuit” as discussed in column 2, lines 20-21, while “during a standby state, the main power source is turned off, and only the smallest number of circuits, for example, a microprocessor having a timer function and a memory circuit, etc., are driven by the standby power source” as discussed in column 1, lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second converter of Taya to convert the external power to a second driving power based on a second ground as taught by Shin because this isolates the converters and reduces power consumption (see column 2, lines 41-42).

Regarding claim 14, Taya (Fig. 1 and 3) discloses a method of controlling an electronic apparatus, the method comprising:
receiving an operating state of a display apparatus (as signal CWS, discussed in [0031], “communication or standby specifying signal CWS which specifies one of a communication operation mode… and a standby mode”);
based on the operating state (eg. in the first operating state shown in Fig. 3A, 21 is active, while in the second operating state shown in Fig. 3B, 22 is active), converting an external power (battery B) to a first driving power (V1) based on a first ground (shown at the bottom of the battery in Fig. 1) using a first converter (21) or converting the external power to a second driving power (V2), based on a ground (at the bottom of the battery), the second driving power having a voltage level lower than a voltage level of the first driving power (V1 is 1.3V, while V2 is 0.9V, as discussed in [0035]) using a second converter (22 and 24); and
switching a switch (23) based on the operating state (as seen in Fig. 3A and 3B, the switch is switched according to the mode) to supply the converted driving power to the display apparatus through a power interface connected to the switch (depending on the mode, either 1.3V or 0.9V are supplied to the display apparatus 1 through power interface L1 and L2).
However, Taya fails to teach or suggest converting the external power to a second driving power “based on a second ground.”
Shin (Fig. 2) method of controlling an electronic apparatus, the method comprising:
based on the operating state (eg. whether the display is in a “standby state”), converting an external power (10) to a first driving power (“driving voltages necessary for an operation of a circuit” as discussed in column 2, lines 15-23) based on a first ground (40) using a first converter (5) or converting the external power to a second driving power (called a “standby voltage” in column 2, line 27), based on a second ground (50), using a second converter (7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second converter of Taya to convert the external power to a second driving power based on a second ground as taught by Shin because this isolates the converters and reduces power consumption (see column 2, lines 41-42).

Regarding claim 2, Taya and Shin disclose an electronic apparatus as discussed above, and Taya further discloses wherein the first converter (21) is configured to:
turn on based on the display apparatus being in a first operating state (as seen in Fig. 3A, 21 is turned on and is outputting 1.3V);
output the first driving power (on L1, as discussed in [0041]); and
turn off based on the display apparatus being in a second operating state (eg. in “standby mode” as discussed in [0042], “main power-supply circuit 21 stops its operation”), and
wherein the second converter (22 and 24) is configured to:
turn off based on the display apparatus being in the first operating state (as seen in Fig. 3A, 24 is turned off so that the second converter does not output the standby voltage, see also [0040] which discusses how “the sending out of the power-supply voltage V2 to the power supply line L2 is stopped”);
turn on based on the display apparatus being in the second operating state (in the “standby mode” shown in Fig. 3B, 24 turns on); and
output the second driving power (in Fig. 3B, 22 and 24 output the voltage of 0.9V on L2, as discussed in [0042]).

Regarding claim 4, Taya and Shin disclose an electronic apparatus as discussed above, and Taya further discloses wherein the first operating state is a state in which the display apparatus operates in a normal mode (called a “communication operation mode” as discussed above), and wherein the second operating state is a state in which the display apparatus operates in a standby mode (also called a “standby mode,” eg. in [0042]).

Regarding claim 7, Taya and Shin disclose an electronic apparatus as discussed above, and Taya further discloses the electronic apparatus comprising:
a communication interface (25) comprising circuitry connected with the display apparatus (as seen in Fig. 1), wherein the electronic apparatus is configured to receive information on an operating state of the display apparatus through the communication interface (information on the operating state is received via signal CWS, discussed in [0031], “communication or standby specifying signal CWS which specifies one of a communication operation mode… and a standby mode”).

Regarding claim 15, Taya and Shin disclose a method as discussed above, and Taya further discloses wherein the converting comprises:
turning on the first converter based on the display apparatus being in a first operating state to output the first driving power (as seen in Fig. 3A, during the “communication operation mode,” 21 is turned on and is outputting 1.3V), and turning off the second converter (as seen in Fig. 3A, 24 is turned off); and
turning off the first converter based on the display apparatus being in a second operating state (eg. in “standby mode” as discussed in [0042], “main power-supply circuit 21 stops its operation”), and turning on the second converter to output the second driving power (in the “standby mode” shown in Fig. 3B, 24 turns on and outputs the voltage of 0.9V on L2, as discussed in [0042]).

Regarding claim 17, Taya and Shin disclose a method as discussed above, and Taya further discloses wherein the first operating state is a state in which the display apparatus operates in a normal mode (called a “communication operation mode” as discussed above), and wherein the second operating state is a state in which the display apparatus operates in a standby mode (also called a “standby mode,” eg. in [0042]).

Regarding claim 20, Taya and Shin disclose a method as discussed above, and Taya further discloses wherein the method comprising:
receiving information on an operating state of the display apparatus through a communication interface (information on the operating state is received via signal CWS, discussed in [0031], “communication or standby specifying signal CWS which specifies one of a communication operation mode… and a standby mode”).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taya and Shin as applied to claims 1 and 14 above, and further in view of Perper et al. (US 2012/0256489).
Regarding claim 5, Taya and Shin disclose an electronic apparatus as discussed above, and Shin further discloses the electronic apparatus comprising:
a diode (28), wherein the output end of the first converter (on the right side of 5) comprises a first node (on the bottom of 18) connected to the first ground (40) and a second node (on the top right of 18), and wherein the output end of the second converter (on the right side of 7) comprises a third node (on the bottom of 26) connected to the second ground (50) and a fourth node (on the top right of 26) connected to an anode of the diode (26 connects to the anode of 28, see Fig. 2).
It would have been obvious to one of ordinary skill in the art to combine Taya and Shin for the same reasons as discussed above.
However, Taya and Shin fail to teach or suggest wherein the second node is connected to a cathode of the diode.
Perper (Fig. 1) discloses an electronic apparatus comprising:
a diode (5), wherein the output end of the first converter (7) comprises a first node (on the bottom) connected to a ground (seen on the bottom of 7, in Fig. 1) and a second node (on the right) connected to a cathode of the diode (the right node of 7 is connected to the cathode of 5 via 6 and “point A”), and wherein the output end of the second converter (2) comprises a third node (on the bottom) connected to ground (seen on the bottom of 2, in Fig. 1) and a fourth node connected to an anode of the diode (the right node of 2 is connected to the anode of 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taya and Shin so the second node is connected to a cathode of the diode as taught by Perper because this protects the converters from “reverse current damage” (see [0030]).

Regarding claim 18, Taya and Shin disclose a method as discussed above, however fail to teach or suggest wherein the supplying comprises:
connecting a cathode of a diode to the output end of the first converter, and blocking the first driving power from being supplied to the second converter via an anode of a diode connected to the output end of the second converter.
Perper (Fig. 1) discloses a method of controlling an electronic apparatus comprising:
connecting a cathode of a diode (the bottom of 5) to the output end of the first converter (the output end on the right of first converter 7 is connected to the anode of 5 via 6 and “point A”), and blocking the first driving power from being supplied to the second converter (protecting the converters from “reverse current damage” discussed in [0030]) via an anode of a diode connected to the output end of the second converter (the anode on the top of 5 is connected to the output end on the right side of second converter 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taya and Shin so a diode is connected between the first and second converters as taught by Perper because this protects the converters from “reverse current damage” (see [0030]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taya and Shin as applied to claims 1 and 14 above, and further in view of Niemand et al. (US 2005/0105304).
Regarding claim 6, Taya and Shin disclose an electronic apparatus as discussed above, and Shin further discloses wherein the first ground is a ground different from the second ground (40 and 50 are isolated from each other, as discussed in column 2, lines 30-31).
However, Taya and Shin fail to teach or suggest wherein the second ground is specifically an “earth ground.”
Niemand discloses that voltage converters for an electronic apparatus that operates in either a “nominal-power mode” or a “reduced-power mode” (discussed in [0012]) may use an “earth ground” (discussed in [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taya and Shin to use an earth ground as the second ground as taught by Niemand because earth ground is common place and easily accessible.

Regarding claim 19, Taya and Shin disclose a method as discussed above, and Shin further discloses wherein the first ground is a ground different from the second ground (40 and 50 are isolated from each other, as discussed in column 2, lines 30-31).
However, Taya and Shin fail to teach or suggest wherein the second ground is specifically an “earth ground.”
Niemand discloses that voltage converters for an electronic apparatus that operates in either a “nominal-power mode” or a “reduced-power mode” (discussed in [0012]) may use an “earth ground” (discussed in [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taya and Shin to use an earth ground as the second ground as taught by Niemand because earth ground is common place and easily accessible.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taya as applied to claim 8 above, and further in view of Shin and Niemand.
Regarding claim 13, Taya discloses a display apparatus as discussed above, however fails to teach or suggest wherein the second driving power is a power based on an earth ground, and wherein the first driving power is a power based on a ground different from the earth ground.
Shin (Fig. 2) discloses a display apparatus (for example, a “television” as discussed in column 1, line 11), comprising:
a power circuit (8) configured to:
turn on based on the display apparatus being in a first operating state to supply a first driving power (during the main operation state, the main power circuit 5 generates “various driving voltages necessary for an operation of a circuit” as discussed in column 2, lines 20-21), and turn off based on the display apparatus being in a second operating state (during a standby state, the main power source is turned off” as discussed in column 1, lines 15-20); and
supply a second driving power (called a “standby voltage” in column 2, line 27) based on the display apparatus being in a second operating state (“during a standby state… only the smallest number of circuits, for example, a microprocessor having a timer function and a memory circuit, etc., are driven by the standby power source” as discussed in column 1, lines 15-20),
wherein the second driving power is a power based on a second ground (50), and wherein the first driving power is a power based on a ground different from the earth ground (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second converter of Taya to convert the external power to a second driving power based on a second ground as taught by Shin because this isolates the converters and reduces power consumption (see column 2, lines 41-42).
However, Taya and Shin fail to teach or suggest wherein the second ground is specifically an “earth ground.”
Niemand discloses that voltage converters for an electronic apparatus that operates in either a “nominal-power mode” or a “reduced-power mode” (discussed in [0012]) may use an “earth ground” (discussed in [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taya and Shin to use an earth ground as the second ground as taught by Niemand because earth ground is common place and easily accessible.

Allowable Subject Matter
Claims 3, 10, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Taya and Shin disclose an electronic apparatus as discussed above, however fail to teach or suggest wherein the switch is configured to be open circuited to supply the first driving power to the display apparatus through the power interface based on the display apparatus being in the first operating state (instead, first switch 23 is closed, as seen in Fig. 3A), and is configured to be short circuited to supply the second driving power to the display apparatus through the power interface based on the display apparatus being in the second operating state (instead, first switch 23 is opened, as seen in Fig. 3B).

Perper (Fig. 1) discloses an electronic apparatus wherein a switch (1) is configured to supply a driving power (the “high DC power” from 7) to the display apparatus (8) through the power interface (9) based on the display apparatus being in the first operating state (a “high power mode” HPM, see [0029]), and is configured to supply the second driving power (the “low DC power” from 2) to the display apparatus (8) through the power interface (9) based on the display apparatus being in the second operating state (a “low power mode” LPM, see [0028]).

However, Perper also fails to teach the switch being configured to be open circuited in the first operating state, and short-circuited in the second operating state.

Nojima et al. (US 6,515,379) discloses (Fig. 9) an electronic apparatus wherein a switch (120) is configured to control the output (see column 9, lines 59-64) of a first and second converter (6 and 10), however fails to provide specifics of the open circuited or short circuited configuration of the switch.

Therefore, each of the currently cited references of record fails to teach or suggest “wherein a switch is configured to be open circuited to supply a driving power to the display apparatus through the power interface based on the display apparatus being in the first operating state, and is configured to be short circuited to supply the second driving power to the display apparatus through the power interface based on the display apparatus being in the second operating state” when combined with each of the other currently cited claim limitations.

Claims 10, 11, and 16 recite substantially identical claim limitations, merely being dependent upon claims 8, 9, and 14 instead of claim 1, and so would be allowable for similar reasons as discussed above regarding claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691